OPINION OF THE COURT
Memorandum.
The order appealed from should be affirmed for the reasons stated in the opinion of Mr. Justice Fein at the Appellate Division (67 AD2d 140).
We agree with the court below that none of the individual passages of which plaintiffs complain are defamatory as to them. We would add only that in our view the cumulative effect of all of such passages cannot be said to be defamatory. While it is true that the courts " 'will not strain’ to interpret [allegedly defamatory works] 'in their mildest and most inoffensive sense to hold them nonlibelous’ ” (November v Time Inc., 13 NY2d 175, 178, quoting Mencher v Chesley, 297 NY 94, 99), it is also true that courts will not strain to find a defamatory interpretation where none exists (see Tracy v Newsday, Inc., 5 NY2d 134).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.